            Case 1:18-cr-10307-MLW Document 74 Filed 11/05/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                              |
UNITED STATES                                 |
                                              |
       v.                                     |      Docket No. 18-cr-10307-MLW
                                              |
DAREN DEJONG                                  |
                                              |


DEFENDANT’S RESPONSE TO THE COURT’S NOVEMBER 4, 2019 ORDER (Doc. 72)


       The defendant respectfully submits, by and through his undersigned counsel, that he does

not oppose the motion to partially unseal his sentencing memorandum (Docs. 70-71).


Dated: November 5, 2019                       Respectfully submitted,
                                              DAREN DEJONG
                                              By and through his attorneys,

                                               /s/ R. Bradford Bailey
                                              R. Bradford Bailey, MA BBO#549749
                                              Adamo L. Lanza, MA BBO#689190
                                              BRAD BAILEY LAW, P.C.
                                              44 School Street, Suite 1000B
                                              Boston, MA 02108
                                              T: (857) 991-1945
                                              F: (857) 265-3184
                                              brad@bradbaileylaw.com


                                       Certificate of Service

        I, R. Bradford Bailey, hereby certify that on this the 5th day of November, 2019, I caused a
true copy of the foregoing document to be served upon all necessary parties by virtue of
electronically filing the same via the CM-ECF system.

                                               /s/ R. Bradford Bailey
                                              R. Bradford Bailey
